Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Replace the Abstract as originally filed with that attached hereto on a separate sheet.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
	The instant claims are directed to a method of making a zeolitic material, the product thereof and a zeolitic material exhibiting the characteristics enabled by the instant process.  The US512 reference in Table 1, trial 7 demonstrates that performing the inventive process of US512 using instead the preformed Zn-FAU zeolitic material of Hunsicker results in formation of a GME framework type rather than the desired zeolitic product comprising primarily the AEI framework type.  Jiao et al (2020) is cited herewith as a factual reference showing that other methods of forming AEI zeolites mixtures result in lower acid values as AEI content goes up.  It cannot be assumed that a zeolitic composition high crystallinity and having 70-90% AEI framework type would also exhibit a large number of acid sites.  The process of the instant invention allows this desirable combination of characteristics. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



















ABSTRACT
A process for preparing a zeolitic material comprising a metal M, having framework type AEI, and having a framework structure which comprises a tetravalent element Y, a trivalent element X, and oxygen, said process comprising (i) providing a zeolitic material comprising the metal M, having a framework type other than AEI, and having a framework structure comprising the trivalent element X, and oxygen; (ii) preparing a synthesis mixture comprising the zeolitic material provided in (i), water, a source of the tetravalent element Y, and an AEI framework structure directing agent; (iii) subjecting the synthesis mixture prepared in (ii) to hydrothermal synthesis conditions comprising heating the synthesis mixture to a temperature in the range of from 100 to 200 °C and keeping the synthesis mixture at a temperature in this range under autogenous pressure, obtaining the zeolitic material having framework type AEI; wherein Y is one or more of Si, Ge, Sn, Ti, Zr; wherein X is one or more of Al, B, Ga, In; wherein M is a transition metal of groups 7 to 12 of the periodic table of elements.